DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 6/29/21, wherein:
Claims 1-20 are currently pending;
Claims 1, 3, 13 and 16 have been amended;
Claims 1-20 overcome the prior art of record.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  As for the 2A prong test, the claim(s) 1 and 13 recite “executing an execution plan for an executing behavior and changing a world state, wherein the executing behavior is a behavior within a graph defining hierarchical dependencies between a set of behaviors; generating a set of world state prediction; propagating the world state predictions of the set to child behaviors of the executing behavior; planning child execution plans with the child behaviors; generating child state predictions of the world state with the child behaviors; determining a realize world state associated with completion of the execution plan; and executing a child execution plan associated with a world state prediction matching the realized world state” are the process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind (e.g. including observation, evaluation, judgment and opinion).   
For example:
”executing an execution plan and changing a world state” in the context of this claim encompassed the person (e.g. employee) can mentally execute or make a plan that she/he will work on a group project which will result in some kind of output/report that is at the end of execution plan, the person will have a report/project (changing a world state).  
 “generating a set of world state predictions of the set to child behaviors of the executing behavior”, the context of this limitation encompassed while the person is working on the report/project on Monday, the person will predict that he/she can have a project done by Thursday.  The person will send this prediction to the next person e.g. his/her manager (child behavior) for evaluation or reviewing the report.  Noted that the steps of working on the project, and sending the prediction to the next person are hierarchical dependences between a set of behaviors”  
“Planning child execution plans with the child behaviors; generating child state predictions of the world state with the child behaviors”, the context of this limitation encompass when the next person/manager receive the prediction that his employee will have a project done by Thursday, the manager will mentally predict that if it is true that the employee will have a report done by Thursday, then the manager will review it on Friday and then the review will be done by Saturday. 
“determining a realize world state associated with completion of the execution plan; and executing a child execution plan associated with a world state prediction matching the realized world state”, the context of this limitation encompass that when the manager predict or determine that she/he will review the project on Friday.  Did the employee really finish the project on Thursday? (interpreted to be as determine a realize world state associated with completion of the execution plan).   If it was Thursday, then the prediction is matching with the current prediction that the manager will receive the project from employee and review it on Friday and will get done by Saturday (this is interpreted to be executing a child execution plan associated with a world state prediction matching the realized world state).  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under the 2A prong 1 analysist.  
With respect to the 2A prong 2 analysis, this judicial exception is not integrated into a practical application.  In particular, the claim using a robot, coordination module (which implies part of the processor) to perform all the claimed steps of “generating, determining, comparing, prohibiting.  The process in all of these steps is recited at a high level of generality (i.e. using a robot as a tool to implement the abstract idea of executing an execution plan, generating…; propagating…; planning…; generating…; repeating…; determining…; executing…” amount to no more than mere instructions to apply the exception.  Further, receiving world state predictions and output state predictions are not considered as significantly more than the abstract idea because they are merely data gathering and output the data.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to abstract idea.  
With respect to the 2B analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   As discuss above with respect to integration of the abstract idea into a practical application, the additional elements of using module and using a robot as a tool to implement the abstract idea does not provide the significantly more than the abstract idea or does not show any improvement in the computer technology.   Further receiving world state predictions and output state predictions are not considered as significantly more than the abstract idea because they are merely data gathering and output the data which are considered as well understood routine conventional as it has been held by the court.  Particularly in receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  (see MPEP 2106.05(d)).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   
Noting that claim to a system and a non-transitory computer are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  Therefore, the independents 1 and 13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.  
Dependent claims 2-12; 14-20 are merely add further details of the abstract steps/elements recited in claims 1 and 13 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.   Therefore, they are rejected for the same rational and are not patent eligible.
Response to Arguments
Applicant's arguments filed 4/25/22 with respect to the 101 rejection (part 2, remark 8-10) have been fully considered but they are not persuasive. 
Applicant’s argument (remarks 8-9) argues that the Patten Office has stated (using a processor to perform all of the claimed steps” is additional element, but has neglected to identify other additional elements as “a robot”, “a graph defining a set of hierarchical dependencies between the behaviors”, “a coordination module”, “changing world state”, a graph defining hierarchical dependencies between a set of behaviors”, “while executing the execution plan…repeating b)-d) for descendant behaviors of each child behaviors.  However, Applicant’s argument is not persuasive.  The Office has identified “a robot” (as newly amended) and a coordination module as an additional element as indicated in the rejection above.  Applicant recited a coordination module and a robot as a high level of generality and they are merely considered as a tool to implement the identified abstract idea.  Further, the feature “a graph defining hierarchical dependencies between a set of behavior” is not an additional element as Applicant asserted because a person can manually able to draw a graph using pen or paper.  “Changing a world state” is not also an additional element since Applicant does not require this to be physical and thus is considered as abstract idea.  Executing plan and behaviors in light of Applicant’s specification are not require as physical.  They are mental process since people can mentally plan and predict things.  See the rejection above for further details regarding the abstract idea of claims 1 and 13.
Applicant argues (remarks 9-10) that the claims represent an improvement to a computer technology (namely, robotic behavior using graphs) and are not directed to a judicial exception.  However, this is not persuasive.  As indicated above, the claim does not require a robot doing some physical movement or controlling.  The robot as recited is merely perform the executing and planning (which is part of the abstract idea as indicated above).  In the other words, using a robot, coordination module (implied a processor) as a tool to implement the abstract idea does not provide the significantly more than the abstract idea or does not show any improvement in the computer technology.  See MPEP 2106.05(f), section (2) and (3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664